This is an application of Emmett Mulcare, for writ of habeas corpus, in which he seeks to be let to bail pending the hearing and final determination of a charge of murder filed against him in Mayes county, wherein upon his preliminary examination he was held to answer for the murder of one Pearl Couch, by cutting him with a knife on the 13th day of May, 1918.
The petitioner avers that he is not guilty of the crime of murder charged, and that the proof of his guilt is not evident, nor the presumption thereof great. Attached to said petition and made a part thereof is a transcript of the evidence taken upon the preliminary examination, and that used on his application to the district court of Mayes county for admission to bail in said cause. On June 27th, upon a consideration of the record, it was ordered that said petitioner be admitted to bail in the sum of $15,000. Upon the application of the petitioner, for good cause shown, the same was reduced and fixed in the sum of $10,000; bond to be conditioned as required by law. Upon the approval of the same by the court clerk of Mayes county, petitioner to be discharged.